       Case
        Case1:19-cv-06912-RA-KHP
             1:19-cv-06912-RA-KHP Document
                                   Document42-1
                                            43 Filed
                                                Filed06/10/20
                                                      06/10/20 Page
                                                                Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
 RICARDO VELASQUEZ,                                                  Case No.: 1:19-cv-06912

                                    Plaintiff,                       STIPULATION  AND
                                                                     PROTECTIVE ORDER
                   -against-

 LEMAGE INC., a New York corporation, d/b/a
 Quartino Bottega Organica,
                                     Defendants.
-----------------------------------------------------------------X

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.    Counsel for any party may designate any document or information, in whole or in part,
             as confidential if counsel determines, in good faith, that such designation is necessary
             to protect the interests of the client in information that is proprietary, a trade secret or
             otherwise sensitive non-public information. Information and documents designated by
             a party as confidential will be stamped "CONFIDENTIAL."

        2. The Confidential Information disclosed will be held and used by the person receiving
           such information solely for use in connection with the action.

        3. In the event a party challenges another party's designation of confidentiality, counsel
           shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
           the challenging party may seek resolution by the Court. Nothing in this Protective
           Order constitutes an admission by any party that Confidential Information disclosed in
           this case is relevant or admissible. Each party reserves the right to object to the use or
           admissibility of the Confidential Information.

        4. The parties should meet and confer if any production requires a designation of "For
           Attorneys' or Experts' Eyes Only." All other documents designated as
           "CONFIDENTIAL" shall not be disclosed to any person, except:

                 a. The requesting party and counsel, including in-house counsel;
                 b. Employees of such counsel assigned to and necessary to assist in the litigation;
                 c. Consultants or experts assisting in the prosecution or defense of the matter, to
                    the extent deemed necessary by counsel; and
Case
 Case1:19-cv-06912-RA-KHP
      1:19-cv-06912-RA-KHP Document
                            Document42-1
                                     43 Filed
                                         Filed06/10/20
                                               06/10/20 Page
                                                         Page22ofof44



       d. The Court (including the mediator, or other person having access to any
          Confidential Information by virtue of his or her position with the Court).

5. Prior to disclosing or displaying the Confidential Information to any person, counsel
   must:

       a. Inform the person of the confidential nature of the information or documents;

       b. Inform the person that this Court has enjoined the use of the information or
          documents by him/her for any purpose other than this litigation and has
          enjoined the disclosure of the information or documents to any other person;
          and

       c. Require each such person to sign an agreement to be bound by this Order in the
          form attached hereto.

6. The disclosure of a document or information without designating it as "confidential"
   shall not constitute a waiver of the right to designate such document or information as
   Confidential Information. If so designated, the document or information shall
   thenceforth be treated as Confidential Information subject to all the terms of this
   Stipulation and Order.

7. Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
   account numbers, passwords, and information that may be used for identity theft)
   exchanged in discovery shall be maintained by the receiving party in a manner that is
   secure and confidential and shared only with authorized individuals in a secure manner.
   The producing party may specify the minimal level of protection expected in the
   storage and transfer of its information. In the event the party who received PII
   experiences a data breach, it shall immediately notify the producing party of same and
   cooperate with the producing party to address and remedy the breach. Nothing herein
   shall preclude the producing party from asserting legal claims or constitute a waiver of
   legal rights and defenses in the event of litigation arising out of the receiving party’s
   failure to appropriately protect PII from unauthorized disclosure.

8. Pursuant to Federal Rule of Evidence 502, the production of privileged or work product
   protected documents or communications, electronically stored information (“ESI”) or
   information, whether inadvertent or otherwise, shall not constitute a waiver of the
   privilege or protection from discovery in this case or in any other federal or state
   proceeding. This Order shall be interpreted to provide the maximum protection allowed
   by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall
   serve to limit a party’s right to conduct a review of documents, ESI or information
   (including metadata) for relevance, responsiveness and/or segregation of privileged
   and/or protected information before production.
     Case
      Case1:19-cv-06912-RA-KHP
           1:19-cv-06912-RA-KHP Document
                                 Document42-1
                                          43 Filed
                                              Filed06/10/20
                                                    06/10/20 Page
                                                              Page33ofof44



      9. Notwithstanding the designation of information as “confidential” in discovery, there is
         no presumption that such information shall be filed with the Court under seal. The
         parties shall follow the Court’s procedures with respect to filing under seal.

      10. At the conclusion of litigation, Confidential Information and any copies thereof shall
          be promptly (and in no event later than 30 days after entry of final judgment no longer
          subject to further appeal) returned to the producing party or certified as destroyed,
          except that the parties' counsel shall be permitted to retain their working files on the
          condition that those files will remain protected.

      11. Nothing herein shall preclude the parties from disclosing material designated to be
          Confidential Information if otherwise required by law or pursuant to a valid subpoena.


SO STIPULATED AND AGREED.


______________________________                     _____________________________
Dated:                                             Dated:



SO ORDERED


___________________________
Katherine H. Parker, U.S.M.J.

Dated: New York, New York          6/10/2019
      Case
       Case1:19-cv-06912-RA-KHP
            1:19-cv-06912-RA-KHP Document
                                  Document42-1
                                           43 Filed
                                               Filed06/10/20
                                                     06/10/20 Page
                                                               Page44ofof44



                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled "CONFIDENTIAL" are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.


Dated: _________________________

______________________________
Signed in the presence of:

______________________________
(Attorney)
